MEMORANDUM **
Billy McNeely appeals the district court’s dismissal for lack of subject matter jurisdiction his action challenging the denial by the Commissioner of the Social Security Administration of his application for Supplemental Security Income (“SSI”) pursuant to Title XVI of the Social Security Act, 42 U.S.C. § 1381 et seq. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Subia v. Commissioner of Social Security, 264 F.3d 899, 901 (9th Cir.2001), and we affirm.
On May 23, 2002, an administrative law judge (“ALJ”) denied McNeely’s request for SSI benefits, and McNeely was advised of his right to file an appeal with the Appeals Council within 60 days of the date of the ALJ’s decision. McNeely did not file an appeal until nearly four months later. The Appeals Council dismissed McNeely’s appeal because McNeely failed to show good cause for its tardiness. The dismissal order was not a final reviewable order, and the district court properly concluded that it lacked subject-matter jurisdiction. See Matlock v. Sullivan, 908 F.2d 492, 493 (9th Cir.1990).
*168Contrary to McNeely’s contention, there is no evidence that the Appeals Council’s letter of April 24, 2003 invited a briefing on the merits, or that the Appeals Council indicated an intent to waive the timeliness issue.
McNeely’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.